The opinion of the Court was delivered orally by
McCrary, Circuit Judge,
who discussed the requisites of a declaration in such a case with respect to the allegation of negligence. He said in substance: The question is one of pleading, and not necessarily one of evidence. The plaintiff, who was injured while traveling as a passenger on board the defendant’s cars, alleges that he was injured by the derailment of the train on which he was traveling, and that the injury resulted from negligence on the part of the defendant, but he does not state in what the negligence consisted. If this were a suit by an employee it might, perhaps, be necessary to specify in the complaint the facts constituting the negligence; but there is a material difference between a suit by an employee and a suit by a passenger, for personal injury. The latter has, as a general thing, no means of knowing what has caused the accident or injury. He has nothing to do with the operation of the road. He may be only one of a thousand passengers occupying many coaches. He may be so seriously injured as to be unable to inquire into the causes of the accident. He may be killed, and suit may be brought by his representatives. Many reasons suggest themselves at once why it would be a harsh rule to require a passenger who sues for an injury to specify the acts of- negligence or the facts showing want of care on the part of the railroad company. It is accordingly settled, we think, by reason and authority, that it is sufficient to state in the declaration generally that the injury was the result of de*344fendant’s negligence. When it comes to the trial the burden is upon the plaintiff to show a prima facie case. Whether he does so by showing simply that the car ran off the track and that he was injured in consequence, is a question which may arise on the trial, but which is not now before us. He must show enough to raise a presumption of negligence on the part of the defendant, but how far he must go in order to do this we need not now determine.
Hagerman, McCrary & Hagerman, for plaintiff.
H. H. Trimble, for defendant.
This view is supp'orted by the authority of Thompson’s work on Carriers of Passengers, page 547, Sec. 9, and by the cases there cited.